Case 2:19-cv-08612-PSG-JC Document 157-13 Filed 09/14/20 Page 1 of 6 Page ID
                                 #:3063




                              Exhibit 6
                               April 30, 2018 Email
  Case
Case    2:19-cv-08612-PSG-JC Document
     2:19-cv-08612-CAS-AFM    Document14-8
                                       157-13   Filed
                                            Filed     09/14/20
                                                  05/08/18      Page
                                                             Page 1 of25of Page
                                                                           6 Page  ID
                                                                                ID #:264
                                      #:3064

                                                                            Scott P. Moore
                                                                            1700 Farnam Street
                                                                            Suite 1500
                                                                            Omaha, NE 68102-2068
                                                                            Tel: 402.344.0500
                                                                            Fax: 402.344.0588
                                                                            Direct: 402.636.8268
                                                                            spmoore@bairdholm.com
                                                                            www.bairdholm.com
                                                                            Also admitted in Iowa, Missouri




  April 30, 2018




  VIA E-MAIL (ASOUKUP@COV.COM)

  Andrew Soukup
  Covington & Burling LLP
  One CityCenter
  850 Tenth Street, NW
  Washington, DC 20001-4956

         Re:       Relman Dane Colfax PLLC
                   Mei Ling

  Dear Mr. Soukup:

         We write to inform you that Mei Ling has opted to void the Agreement between her and
  Relman, Dane, Colfax, PLLC ("Relman Dane") signed by Mei Ling on December 8, 2010 (see
  attached) pursuant to California Business & Professions Code § 6147. As you are aware, §
  3147 provides that if a contingency agreement fails to comply with any provision of that section,
  the agreement is voidable at the option of the plaintiff.

         The Agreement failed to meet § 6147 because, among other things, it does not explain
  to Mei Ling how disbursements and costs incurred in connection with the prosecution or
  settlement of the claim will affect the contingency fee and her recovery. From the outset,
  Relman Dane represented Mei Ling and the Fair Housing Council of the San Fernando Valley
  ("FHC"). However, the Agreement did not explain how the costs would be apportioned between
  the two clients. What is more, the agreement did not explain to Mei Ling how any recovery
  would be apportioned between her and FHC.

         If you have any questions, please do not hesitate to contact me.

                                                  Very truly yours,



                                                  Scott P. Moore
                                                  FOR THE FIRM
  DOCS/2054874.2
  4/30/18




                         Providing Exceptional Legal Service Since 1873
  Case
Case    2:19-cv-08612-PSG-JC Document
     2:19-cv-08612-CAS-AFM    Document14-8
                                       157-13   Filed
                                            Filed     09/14/20
                                                  05/08/18      Page
                                                             Page 2 of35of Page
                                                                           6 Page  ID
                                                                                ID #:265
                                      #:3065

                             RELMAN, DANE & COLFAX                    PLLC

                                     1225 19TH STREET NW SUITE 600
                                     WASHINGTON, DC 20036-2456


                                            TEL   202-728-1888
                                            FAX   202-728-0848
                                       WEBSITE    WWW.RELMANLAW.COM



                                           December 6, 2010

  PRIVILEGED AND CONFIDENTIAL

  Mei Ling
  6750 Whitsett Ave., # 310
  North Hollywood, CA 91606

  Dear Ms. Ling:

          We are pleased that you (the "Client") have engaged Relman, Dane & Colfax PLLC (the
  "Firm") to provide legal services in connection with the litigation of False Claims Act allegations
  against the City of Los Angeles and/or the Community Redevelopment Agency of the City of
  Los Angeles that are described more fully below. The purpose of this letter is to set forth our
  mutual understanding with respect to the provision of legal services and the bases upon which
  our fees and related expenses will be charged and paid.

  Terms of Representation

          We agree to represent you in the civil suit you commenced under the False Claims Act
  for declaratory and injunctive relief, and for damages, penalties, and interest, against the City of
  Los Angeles and/or the Community Redevelopment Agency of the City of Los Angeles and
  potentially others, based on the Defendants' alleged submission of false statements and false
  claims to the United States government in order to receive CDBG and related funds and
  payments from the United States (the "Litigation"). You intend to commence this action with a
  co-relator, the Fair Housing Council of the San Fernando Valley. The Firm proposes to
  represent you and the co-relator, pursuant to the terms of the Multiple Representation paragraph
  below.

            Our representation of you will be limited to the Litigation only. While we would be
  pleased to consider representing you on additional matters as they may arise from time-to-time,
  we must approve each such matter separately. The Firm will consider representing you in
  connection with any appeal of the Litigation, but does not agree to undertake such representation
  at this time.
  Case
Case    2:19-cv-08612-PSG-JC Document
     2:19-cv-08612-CAS-AFM    Document14-8
                                       157-13   Filed
                                            Filed     09/14/20
                                                  05/08/18      Page
                                                             Page 3 of45of Page
                                                                           6 Page  ID
                                                                                ID #:266
                                      #:3066

                             RELMAN, DANE & COLFAX                     PLLC

                                     1225 19TH STREET NW SUITE 600
  Mei Ling                            WASHINGTON, DC 20036-2456
  December 6, 2010
  Page 2                                     TEL   202-728-1888
                                             FAX   202-728-0848
                                        WEBSITE    WWW.RELMANLAW.COM
  Costs and Attorneys' Fees

          1. Attorneys' Fees

         In the event relief is obtained, the Client agrees that the Firm is entitled to its reasonable
  attorneys' fees, in addition to the costs described below. The Firm's fees shall be calculated as
  follows:

                 A.       If the Litigation is resolved by a lump sum settlement or offer of
         judgment that provides for a monetary award to the Client but makes no separate
         provision for fees and waives the Client's right to seek court-awarded fees, the
         Firm shall be entitled to one-third (33 1/3%) of the monetary award, in addition to
         costs, or the Firm's actual fees and costs (calculated in the manner described
         below), whichever is greater.

                 B.      If the Litigation is resolved by summary judgment or a trial at
         which the Client prevails, the Firm shall be entitled to one-third (33 1/3 %) of the
         monetary amount awarded to the Client in the court proceeding, in addition to
         costs, or the court's award of statutory fees and costs, whichever is greater. The
         Firm will ask the court to award attorneys' fees and costs, to be paid by the
         Defendants. If the amount awarded by the court is less than one-third of the
         monetary amount awarded by order or judgment, the Client shall be responsible
         for paying the Firm the difference between the court-awarded fees and one-third
         of the monetary award to the Client.

                 C.      The Firm's attorneys' fees will be calculated utilizing the
         "lodestar" method. The "lodestar" amount reflects the number of hours worked
         multiplied by a reasonable hourly rate for the work performed. Charges for
         lawyers and legal assistants will be at our regular hourly rates in effect when the
         services are paid. Currently, the Firm's hourly rates range from $725 for senior
         lawyers to $275 for junior associates, and from $140 to $175 for legal assistants
         and interns. The rates for particular individuals are adjusted from time to time,
         usually as of January 1.

                 D.      If the Litigation is resolved in a manner in which the Client does
         not prevail, the Client will not be responsible for any fees incurred by the Firm
         and will be responsible only for the costs of the Litigation to the extent set forth
         herein.

         2. Costs
  Case
Case    2:19-cv-08612-PSG-JC Document
     2:19-cv-08612-CAS-AFM    Document14-8
                                       157-13   Filed
                                            Filed     09/14/20
                                                  05/08/18      Page
                                                             Page 4 of55of Page
                                                                           6 Page  ID
                                                                                ID #:267
                                      #:3067


  RELMAN, DANE & COLFAX             PLLC

   Mei Ling
   December 6, 2010
   Page 3

            The Client shall not be responsible for reimbursing the Firm for out-of-pocket
   expenses ("costs") incurred in connection with this Matter unless the Matter is resolved
   by settlement, offer of judgment, or trial, at which time the Firm will be reimbursed for
   costs as described above. Costs include, but are not limited to, duplicating costs,
   telephone charges, postage, travel, computer research, filing fees, deposition costs, and
   the like.


   Multiple Representation

           The Client understands that the Firm represents the Client and the Fair Housing Council
   of the San Fernando Valley in the Litigation. The Firm does not perceive an actual conflict of
   interest in the representation of the Client and other individuals mentioned above. However, the
   Firm has discussed with the Client the fact that a conflict might arise or exist in this situation.
   Although the Client may share many interests with the other plaintiff, the Client's interests may
   not be identical in all respects and by representing more than one client, a question may arise
   regarding the Firm's exercise of independent judgment on behalf of each individual client. The
   Client acknowledges the Firm's discussion of the existence and nature of the possible conflict
   and the possible adverse consequences of such representation. The Client agrees to waive any
   conflict of interest that may exist or arise by the Firm's representation of multiple parties in this
   case. Finally, the Client agrees that the Firm may continue to represent any of the other
   individual plaintiffs even if the Client chooses to end the attorney-client relationship with the
   Firm for any reason.


   Right to Withdraw from Representation

            The Client understands that the Firm has agreed to provide legal representation in the
   Litigation because it believes, on the basis of the facts now known, that the case raises important
   civil rights issues affecting both the Client and other persons protected by the civil rights laws.
   The Client further understands that if the Firm determines on the basis of newly discovered facts
   or changed circumstances that in its professional legal judgment the claims in the Litigation
   should be dismissed, settled, or otherwise disposed of, and if the Client will not consent to such
   settlement, dismissal or disposition, the Firm reserves the right to withdraw from further
   representation in connection with the Litigation. In that event, the Firm agrees to assist the
   Client in locating replacement counsel.
  Case
Case    2:19-cv-08612-PSG-JC Document
     2:19-cv-08612-CAS-AFM    Document14-8
                                       157-13   Filed
                                            Filed     09/14/20
                                                  05/08/18      Page
                                                             Page 5 of65of Page
                                                                           6 Page  ID
                                                                                ID #:268
                                      #:3068


  RELMAN, DANE & COLFAX PLLC

   Mei Ling
   December 6, 2010
   Page 4

   Choice of Law

         This Retainer Agreement shall be governed in accordance with the laws of the District of
   Columbia without regard to the conflict of laws provisions thereof.

   Signatures

           This agreement between the Client and the Firm is not set by law, but is negotiable
   between the attorney and client. If the terms of the engagement are acceptable to you, please
   sign and return to us this letter. Your signature below signifies that you have carefully read over
   and fully understand the above and request the services and assistance described therein. A copy
   of the Agreement that has been executed by the Firm is enclosed. You should sign and retain
   that copy for your records.

           Once again, we are very pleased that you have engaged Reiman, Dane & Colfax PLLC in
   this matter.


                                                 Sincerely,

                                                 RELMAN, DANE & COLFAX PLLC

                                                                       e--

                                                 By:
                                                       /Michael Allen


   ACCEPTED AND AGREED TO:



   By:                                                    Date:   12/08/2010
